Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-21) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-20) US Patent, 10,652,826 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,652,826 B2 with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 10,652,826 B2:
Pending Application (17/583,009)
US Patent 10,652,826 B2 
1. A method for a user equipment (UE) for receiving physical downlink control channels (PDCCHs), the method comprising: receiving: a first configuration for a paging occasion (PO) over slots in time, wherein the PO includes a number of PDCCH reception occasions, and a second configuration for a frame offset; and determining: a first radio frame associated with the PO, a number of X >1 PDCCH reception occasions according to a search space set in a common search space (CSS), and a second radio frame associated with the number of X>1 PDCCH reception occasions, wherein the second radio frame is before the first radio frame by a number of radio frames equal to the frame offset; decoding a downlink control information (DCI) format in one of the number of X >1 PDCCH reception occasions, wherein the DCI format includes a field indicating either reception or no reception of PDCCHs in the PO; and receiving PDCCHs in the PO or skipping reception of PDCCHs in the PO based on the indication by the field in the DCI format when the DCI format is correctly decoded.
 
1. A user equipment (UE) comprising: a receiver configured to: receive a configuration for a slot offset; receive configuration for a search space set; and receive a physical downlink control channel (PDCCH), according to the search space set in a common search space (CSS), in a slot that is before a slot corresponding to a start of a discontinuous reception (DRX) cycle by a number of slots equal to the slot offset; a decoder configured to decode a downlink control information (DCI) format in the PDCCH, wherein the DCI format includes a field indicating either reception or no reception of PDCCHs in a number of next DRX cycles; and a processor operably connected to the receiver, the processor configured to instruct the receiver, when the decoder correctly decodes the DCI format, to either receive or skip reception of the PDCCHs in the number of next DRX cycles based on the indication by the field in the DCI format.


The claims of the application (17/583,009) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,652,826 B2. Specifically, application 17/583,009 discloses a “receiving: a first configuration for a paging occasion (PO) over slots in time” whereas US Patent 10,652,826 B2 claims include “receive configuration for a search space set”.  The aforementioned differences, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide similar results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 10,652,826 B2’s method to “receiving: a first configuration for a paging occasion (PO) over slots in time, wherein the PO includes a number of PDCCH reception occasions” because it would be an obvious variant or choice to describe prevailing features to “receive a configuration for a slot offset; receive configuration for a search space set; and receive a physical downlink control channel (PDCCH)” described in application (17/583,009). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2014514831 A
WO 2017079574 A1
WO 2018028038 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643